DETAILED ACTION
	Claims 1, 3, 6, 9 and 11-20 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant claims are a national stage entry of PCT/EP2019/059168, filed 04/10/2019, which claims priority to PT110678, filed 04/11/2018.
The PCT/EP2019/059168 application upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1, 3, 6, 9 and 11-20 of the instant application.  The ‘168 application does not provide support for between 25-50 % oxygen atomic percentage.  The ‘168 application does not recite the end point of 25%, and thus does not provide support for the limitation.  Thus the effective filing date for claims 1, 3, 6, 9 and 11-20 are deemed to be the filing date of the instant application, 10/13/2020.
If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority application.  Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112, first paragraph.
Examiner’s Note
Applicant's amendments and arguments filed 08/12/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 08/12/2022, it is noted that claims 1, 6, 13, 15, 19-20 have been amended and no new matter or claims have been added.
	
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/059322 (Applicant provided) in view of Bat (Applicant provided) and US 2013/0236715 (previously applied).
Regarding claims 1, 6 and 19-20, the limitation of a hydrogel comprising poly(2-hydroxyethyl methacrylate) and graphene material is met by the ‘322 publication teaching a surgical fixation device (abstract).  Polymer used in the device include but are not limited to polymers including poly(2-hydroxyethyl methacrylate) (PHEMA) (page 9, lines 20-30), PHEMA is a biopolymer included in the invention that are among the most relevant hydrogels used in the generation of biomaterials (page 11, lines 8-15).  Nanomaterials may be used in the device are taught to include graphene (page 11, lines 16-15), wherein the nanomaterials are mixed with the biocompatible polymer (page 18, lines 5-10).  The biopolymer is taught to include 0.05 to 5% of nanomaterial (page 18, lines 5-15) wherein the nanomaterial mixed in results in superior mechanical properties (abstract, page 8, lines 25-33). Thus the ‘322 publication demonstrates a reason to optimize the amount of included nanomaterial, to obtain the desired strength and stiffness of the matrix.
	That being said and in lieu of objective evidence of unexpected results, the nanomaterial amount can be viewed as a variable which achieves the recognized result of obtained the desired polymer matrix. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of nanomaterial nonobvious.
Regarding claim 3, the limitation of wherein the graphene material is incorporated in the hydrogel is met by the ‘322 publication teaching nanomaterials may be used in the device are taught to include graphene (page 11, lines 16-15), wherein the nanomaterials are mixed with the biocompatible polymer (page 18, lines 5-10).
Regarding claim 15, the limitation of wherein the incorporated graphene materials in powder or in water dispersion is met by the ‘322 publication teaching the nanomaterial being in nanoparticle form to be dispersed in the composite material (page 13, lines 1-10).  This teaches the nanomaterials to be in particle form, which reads on powder, when dispersed in the polymeric material or hydrogel.
Regarding claim 16, the limitation of further comprising a second polymer is met by the ‘322 publication teaching a multicomponent blend of degradable biomaterials (page 8, lines 18-25) wherein one or more biodegradable materials are used including biodegradable polymers (page 9, lines 15-30), thus teaching the use of multiple polymeric materials.

The ‘322 publication does not specifically teach wherein the oxidation degree of graphene material is between 25-50% and wherein the lateral size of graphene material varies between 1-4 um (claim 1).
The ‘322 publication does not specifically teach wherein the multi-layer graphene oxide comprises 3-15 layers (claim 1) or 3-12 layers (claim 9).
The ‘322 publication does not specifically teach wherein the lateral size of the graphene material varies between 2-4 um (claim 11).
The ‘322 publication does not specifically teach further comprising a crosslinking agent (claim 12) specifically between 2-10 w/w (claim 13).
The ‘322 publication does not specifically teach 10-50% oxidization degree of graphene material and lateral size of less than 15 um (claim 19).
Bat teaches hydroxyethyl methacrylate based hydrogels have found increasing numbers of applications in areas such as controlled drug release.  The pore size and pore interconnective are crucial for successful application of these materials as they determine the rate of diffusion through the matrix.  During polymerization of HEMA in aqueous media a porous structure is obtained.  Graphene oxide was used to form nanocomposite hydrogel (abstract).  The length of the NPGs can be smaller than 1 um but can be larger than 200 um [0041] wherein typical size are 20 um or less [0069].  Bat teaches HEMA hydrogels formed using ethylene glycol dimethacrylate as the crosslinker where HEMA was present at 22% wt/v and the crosslinker was at 0.5% (abstract).  
The ‘715 publication teaches a graphene composite thin film composed of nanographene platelets bonded by a graphene oxide binder.  The nano graphene platelets contains a single layer graphene or multi-layer graphene sheets.  The graphene oxide binder having an oxygen content of 1-40% based on total graphene oxide weight.  The composition has unmatched mechanical strength (abstract).  The NGP contain single or multiple layers wherein the graphene oxide has an oxygen content of 1-40% by weight based on the total graphene oxide weight and occupies a weight fraction of 0.1 to 99% of the total composite weight [0020].
Regarding claim 14, the limitation of wherein the graphene is obtained by the modified Hummers’ method in the case of oxidized graphene material is a product by process limitation.  The ‘715 publication teaches oxidized graphene in the claimed oxidation range and thus reads on the instant claims absent evidence to the contrary.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the specific combination of graphene oxide and poly(2-hydroxyethyl methacrylate) polymer to form a hydrogel as the ‘322 publication teaches biocompatible polymer- nanomaterial mixtures wherein the polymer may be poly(2-hydroxyethyl methacrylate) and the nanomaterial may be graphene and Bat specifically teaches the combination of poly(2-hydroxyethyl methacrylate) and graphene oxide to form hydrogels.  Thus the ‘322 publication and Bat both provide an expectation of success in using the specific combination of poly(2-hydroyethyl methacrylate) and graphene oxide.  Bat teaches motivation to combine poly(2-hydroxyethyl methacrylate) and graphene oxide in to obtain a porous structure and the ‘322 publication teaches the desire for pores in the structure (page 20, liens 1-20).
It would have been prima facie obvious to one of ordinary skill in the art to use a crosslinker as taught by Bat in the polymeric structure taught by the ‘322 publication because the ‘322 publication teaches poly(2-hydroxyethyl methacrylate) in hydrogel form and Bat teaches forming a poly(2-hydroxyethyl methacrylate) in hydrogel form through the use of a crosslinker, thus providing a motivation and expectation of success in using the crosslinking agent taught by BAT for the formation of the poly(2-hydroxyethyl methacrylate) hydrogel taught by the ‘322 publication.
It would have been prima facie obvious to one of ordinary skill in the art to use the graphene oxide taught by the ‘715 publication and optimize the oxygen content, lateral size and number of layers in the composition taught by the ‘322 publication because the ‘322 publication teaches the composition to include graphene with the desire for strength in the composite material (page 20, lines 25-30, page 21, lines 25-30) and the ‘715 publication teaches the graphene oxide material to have superior strength.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘322 publication teaches the use of graphene and the ‘715 publication teaches specific graphene oxide material to provide desired properties such as strength. One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the amount oxidation degree, lateral thickness and layer number as the ‘715 publication teaches ranges for the oxidation amount, the size range of the graphene lengths and teaches single or multilayer graphene oxide, thus teaching an optimizable parameter overlapping with the instant claims.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/059322, Bat and US 2013/0236715 as applied to claims 1, 3, 6, 9, 11-16 and 19 above, and further in view of US 4,575,539 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3, 6, 9, 11-16 and 19 are taught by the combination of the ‘322 publication, Bat and the ‘715 publication.  
The combination of references does not teach specially teach the elected crosslinking agent, tetraethylene glycol dimethacrylate (claim 18).
The ‘539 patent teaches hydrogel polymer system formed of hydroxethyl methacrylate and a crosslinking agent which is selected from a group including ethylene glycol dimethacrylate and teraethylene glycol dimethacrylate (claim 1).
It would have been obvious to one of ordinary skill in the art to substitute a first crosslinking agent, ethylene glycol dimethacrylate as taught by Bat with a second crosslinking agent, tetraethylene glycol dimethacrylate with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using tetraethylene glycol dimethacrylate crosslinking agent for the HEMA polymer taught by the ‘322 publication because Bat teaches crosslinking agent such as ethylene glycol dimethacrylate used to crosslink HEMA monomers as the ‘539 patent teaches the interchangeability of ethylene glycol dimethacrylate and tetraethylene glycol dimethacrylate as crosslinking agent for HEMA monomers to form a hydrogel polymer network.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/059322, Bat and US 2013/0236715 as applied to claims 1, 3, 6, 9, 11-16 and 19 above, and further in view of Paul (Paul, Arghya, et al., ACSNano.org, Vol 8., No 8 (2014), pgs. 8050-8062, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3, 6, 9, 11-16 and 19 are taught by the combination of the ‘322 publication, Bat and the ‘715 publication.  
The combination of references does not specifically teach wherein the graphene material is bound to at least one of the following elements including the elected endothelial factor (claim 17).
Paul teaches graphene oxide hydrogel based delivery system for vasculogenesis and cardiac repair (title).  The biocompatible hydrogel can efficiently delivery a nanocomplex of graphene oxide and vascular endothelial growth factor for myocardial therapy.  The hydrogels can efficiently transfect myocardial tissues and induce favorable therapeutic effects without invoking cytotoxic effects (abstract).  Hydrogels as known to be made functional by tethering suitable growth factors for specific tissue type applications (page 8050, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to attach vascular endothelial growth factor to the graphene oxide taught by the combination of references because Paul teaches graphene oxide is known to delivery vascular endothelial growth factor and the ‘322 publication teaches the desire for growth factor in growth into the porous biomaterials.  Thus one of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the use of graphene oxide is known to delivery vascular endothelial growth factor and a motivation as the ‘322 publication teaches the desire for growth factor within the biomaterial.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/059322, Bat and US 2013/0236715 as applied to claims 1, 3, 6, 9, 11-16 and 19 above, and further in view of Chen (Chen, Ji et al., Chem. Sci., 2016, 7, 1874, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3, 6, 8-9, 11-16 and 19 are taught by the combination of the ‘322 publication, Bat and the ‘715 publication.  
The combination of references does not specifically recite the modified Hummers’ method in the case of oxidized graphene material (claim 14).
Chen teaches graphene oxide sheets with controlled species of oxygen containing groups are important for desired structures and properties.  Water-addition modified Hummers method to prepare GO sheets with tunable amounts of hydroxyl and epoxide groups without destroying the structural integrity is taught.  The method is simple, effective and efficient to control the species of oxygenated groups and improve the yields (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the modified Hummers method taught by Chen for the graphene oxide taught by the combination of references because Chen teaches a known method to form graphene oxide.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to use the modified Hummers method because Chen teaches the amount of oxidation can be controlled and the method is simple, effective and efficient.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/059322, Bat and US 2013/0236715 as applied to claims 1, 3, 6, 9, 11-16 and 19 above, and further in view of Patelis (Patelis, Nikolaos, et al., Front. Surg. (2017) 4:25, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3, 6, 9, 11-16 and 19 are taught by the combination of the ‘322 publication, Bat and the ‘715 publication.  
Regarding claim 20, the limitation of an article which comprises a hydrogel comprising poly(2-hydroxyethyl methacrylate) and at least 1 w/v% of graphene material, wherein the oxidation degree of the graphene material is between 10-50% and lateral size is less than 15 um is met by the ‘322 publication teaching a surgical fixation device (abstract).  Polymer used in the device include but are not limited to polymers including poly(2-hydroxyethyl methacrylate) (PHEMA) (page 9, lines 20-30), PHEMA is a biopolymer included in the invention that are among the most relevant hydrogels used in the generation of biomaterials (page 11, lines 8-15).  Nanomaterials may be used in the device are taught to include graphene (page 11, lines 16-15), wherein the nanomaterials are mixed with the biocompatible polymer (page 18, lines 5-10).  The biopolymer is taught to include 0.05 to 5% of nanomaterial (page 18, lines 5-15) wherein the nanomaterial mixed in results in superior mechanical properties (abstract, page 8, lines 25-33). Thus the ‘322 publication demonstrates a reason to optimize the amount of included nanomaterial, to obtain the desired strength and stiffness of the matrix.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
The ‘715 publication teaches a graphene composite thin film composed of nanographene platelets bonded by a graphene oxide binder.  The nano graphene platelets contains a single layer graphene or multi-layer graphene sheets.  The graphene oxide binder having an oxygen content of 1-40% based on total graphene oxide weight (abstract).  The NGP contain single or multiple layers wherein the graphene oxide has an oxygen content of 1-40% by weight based on the total graphene oxide weight and occupies a weight fraction of 0.1 to 99% of the total composite weight [0020]. Bat teaches hydroxyethyl methacrylate based hydrogels have found increasing numbers of applications in areas such as controlled drug release (abstract).  The length of the NPGs can be smaller than 1 um but can be larger than 200 um [0041] wherein typical size are 20 um or less [0069].  Bat teaches HEMA hydrogels formed using ethylene glycol dimethacrylate as the crosslinker where HEMA was present at 22% wt/v and the crosslinker was at 0.5% (abstract).  
The combination of references does not specifically teach the article selected from the group including vascular graft (claim 20).
Patelis teaches aortic graft infection is a lethal complication of open and endovascular repair of aortic aneurysms.  Graphene demonstrates bacteriostatic and bactericidal effects that could resolve problem of graft infection in the future, including antibacterial effect of graphene oxide.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the hydrogel taught by the ‘322 publication on a vascular graft as Patelis teaches the need for graphene oxide on vascular grafts.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘322 publication teaches the hydrogel to integrate with native tissue, thus teaching implantation, and the ‘322 publication teaches the devices to be used on are not limited and can include therapeutic agent and Patelis teaches the graphene to be used for its antibacterial effects on an implant.  One of ordinary skill in the art before the filing date of the claimed invention would have a motivation to use graphene oxide hydrogel taught by the combination of references on a vascular graft as Patelis teaches graphene oxide has an antibacterial effect and is desired to be used on vascular grafts.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the rejections of claims 1, 3, 6, 8-9 and 11-20 under 112 (b) and (d).
	In response, the 112 (b) and (d) rejections have been withdrawn based on Applicant’s claim amendments.
	103- the ‘322 publication (Temple), Bat and the ‘715 publication (Zhamu)
	Applicant argues the ‘322 publication discloses a biomaterial that can comprise poly(2-hydroxyethyl methacrylate) and a graphene material, however does not teach the oxidation degree, layering or lateral size.  The combination of specific oxygen atomic percentage of graphene material, the specific number of layers and the specific lateral size provides a technical effect, improved biomechanical properties in load bearing application.  This is unexpected.  Previous hydrogels possess poor mechanical properties for load bearing application such as cartilage and intervertebral disc replacement (instant spec [0003]-[0004]).
	In response, the instant claims are directed to a hydrogel.  Even in the narrowest embodiment the structure includes devices such as a scaffold, stent, contact lens.  The instant claims do not require mechanical properties or include the composition to be in the form of a load bearing device.  Further Applicant’s arguments cannot take the place of factual evidence.
 	Applicant argues the specific states surprisingly in the present disclosure through in situ incorporation of graphene oxide in poly(2-hydroxyethyl methacrylate) it was created a hydrogel with outstanding stiffness and tensile resistance [0006].  The efficiency of GM is the reinforcement of polymers is strongly dependent on the chemical natural of the polymer as well as the oxidation degree, thickness, lateral size and production technique of GM.  Applicant points to Figure 1-19 which provides evidence of the technical effects of the solution of the present disclosure, showing improved properties of the hydrogel such as young’s modulus, ultimate tensile strength and elongation break.  None of the cited art provides this benefit and need of load bearing application.
	In response, the results presented in the instant specification have been reviewed and are not deemed to be persuasive.  Applicant presented numerous data related to pHEMA/GO hydrogels at 0.1, 0.25, 1, 2 and 5%.  Data presented such as for the ultimate Tensile strength the pHEMA/GO at 5% did not provide superior results (Figures 3 and 6).  Applicant presents data comparing GO, GNP M5, GNP M5ox, GNP M15 and GNP M15ox.  It appears the 5 and 15 are related to the lateral size of the graphene or graphene oxide [0094], which is outside the claimed range of 1-4 um.  The oxidized was taught to be at about 34% [0094].  Thus the presented data is not commensurate in scope with the instant claims.  Applicant has not tested the end points of the 1-4% w/v, providing data for 2% and 5%, it is unclear where the unexpected results begin as the end point is not tested.  Additionally Applicant tests outside of the claimed lateral size and presented only a single data point for the oxidation degree.  Thus the results are not commensurate in scope with the instant claims.
	Applicant argues Bat does not mention number of layers or oxidation degree of graphene oxide used.  The lateral length is taught to be 40, outside the claimed range.  Bat does not mention Young’s modulus and ultimate tensile strength achieved.  The ‘715 publication teaches single layer of graphene or multi-layer graphene sheets but does not teach the specific 3-15 layers would possess improved biomechanical properties.
In response, Applicant’s unexpected results have been addressed above.  Further the instant claims contain no limitations directed to load bearing, Young’s Modulus and Ultimate Tensile Strength.  Bat teaches the length of the NPGs can be smaller than 1 um but can be larger than 200 um [0041] wherein typical size are 20 um or less [0069], thus overlapping with the instant claimed range.  Bat teaches HEMA hydrogels formed using ethylene glycol dimethacrylate as the crosslinker where HEMA was present at 22% wt/v and the crosslinker was at 0.5% (abstract).  The ‘715 publication teaches a graphene composite thin film composed of nanographene platelets bonded by a graphene oxide binder.  The nano graphene platelets contains a single layer graphene or multi-layer graphene sheets.  The graphene oxide binder having an oxygen content of 1-40% based on total graphene oxide weight.  The composition has unmatched mechanical strength (abstract).  The NGP contain single or multiple layers wherein the graphene oxide has an oxygen content of 1-40% by weight based on the total graphene oxide weight and occupies a weight fraction of 0.1 to 99% of the total composite weight [0020]. One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in optimizing the amount oxidation degree, lateral thickness and layer number as the ‘715 publication teaches ranges for the oxidation amount, the size range of the graphene lengths and teaches single or multilayer graphene oxide, thus teaching an optimizable parameter overlapping with the instant claims.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613